Citation Nr: 1026187	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-13 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss, 
to include as secondary to the Veteran's service-connected left 
ear hearing loss disability.

2.  Entitlement to service connection for tinnitus, to include as 
secondary to the Veteran's service-connected left ear hearing 
loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & K.K., friend of appellant




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
August 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan 
which denied entitlement to the service connection benefits 
currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in Detroit, Michigan in May 2010 to 
present testimony on the issues on appeal.  The hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record reveals that additional notification and 
evidentiary development is required before the issues of 
entitlement to service connection for tinnitus and right ear 
hearing loss are ready for Board adjudication.  See 38 C.F.R. 
§ 19.9 (2009).  Although the Board sincerely regrets the delay, 
it is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded every 
possible consideration.

Specifically, during hearing testimony before the undersigned, 
the Veteran and his accredited service representative asserted an 
additional theory of entitlement to service connection for right 
ear hearing loss and/or tinnitus as being caused or aggravated by 
the Veteran's service-connected left ear hearing loss, and the 
etiologically related in-service chronic left ear perforated 
eardrum and chronic left ear otitis media.  This theory of 
entitlement has not previously been considered by the agency of 
original jurisdiction, or the examining audiologist.  A new 
medical opinion is required.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  

The Veteran should also be provided appropriate notice regarding 
the elements required to establish service connection on a 
secondary basis as a disability caused or aggravated by service-
connected disability or injury pursuant to 38 C.F.R. § 3.310.  

The Veteran also identified private medical records relevant to 
his claims to be sought from Drs. Lomeo, McDonald, and Graham.  
The Board notes that the Veteran has previously submitted a 
number of medical records, to include some from the named 
physicians.  However, it is unclear whether the records 
associated with the claims file represent the duration of 
treatment from any named provider and current records have not 
been sought or obtained from any of the identified sources.  As 
VA is on notice that these private medical records exist and are 
potentially relevant to the Veteran's claims, all reasonable 
efforts to obtain them must be undertaken.  38 C.F.R. § 3.159.  

During the pendency of the present appeal, service connection was 
granted for left ear hearing loss.  It is unclear whether the 
Veteran has since obtained VA treatment for this service-
connected disability or any other.  Any outstanding VA treatment 
records should be obtained and associated with the claims file.  

Finally, the Board finds it important to note that during hearing 
testimony in May 2010 and upon VA audiological examination in 
October 2008, the Veteran described exposure to acoustic trauma 
in October 1966 outside of Saigon via a nearby bomb explosion 
which he asserts caused a ruptured left eardrum.  This history 
appears inconsistent with the contemporaneous service treatment 
records including a consultation report from November 9, 1966 
which documents chronic perforation of the left eardrum and 
chronic problems of otitis media, especially to include 
intermittent drainage occurring since August 1965.  As such, the 
Veteran's left ear problems are shown to have existed well before 
his service in the Republic of Vietnam, and although his records 
confirm that he was referred to other medical facilities with an 
Ear, Nose, and Throat specialist in Vietnam, there is no 
indication in the service treatment records of exposure to a 
nearby bomb blast or any other acute acoustic trauma from combat 
experiences.  As such, the Board does not find this history of 
exposure to a bomb blast to be credible given the factual 
inconsistencies between the Veteran's recent recollections and 
the contemporaneous medical records.  The examiner may consider 
other credible lay history of in-service noise exposure, but 
should not base a medical nexus opinion upon exposure to a bomb 
blast in October 1966.  See Caluza v. Brown, 7 Vet. App. 498, 
511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) 
(finding credibility can be affected by inconsistent statements, 
internal inconsistency of statements,  inconsistency with other 
evidence of record, or facial implausibility among other 
factors). 

The case is REMANDED for the following action:

1. Obtain and associate with the claims 
file any outstanding VA medical records 
for this Veteran. 

2.  Notify the Veteran of the information 
and evidence necessary to substantiate his 
claim for service connection, to include 
as secondary to a service-connected left 
ear disability.  

3.  Obtain and associate with the claims 
file any outstanding VA medical records 
for this Veteran.  

4.  Contact the Veteran to obtain consent 
and authorization to release medical 
information from any private medical 
provider with knowledge of the Veteran's 
claimed hearing and ear disabilities, 
specifically to include Drs. Lomeo, 
McDonald, and Graham as identified in 
hearing testimony.  (Note:  Dr. Lomeo's 
name is spelled phonetically in the 
hearing transcript as Dr. LaMayo, but 
appears in other written records as 
Lomeo.)  Contact any duly identified and 
authorized practitioner to obtain the 
relevant medical records.  

5.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the 
RO/AMC should so specifically state, and 
the documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, 
must be documented in the claims 
folder.

6.  Schedule the Veteran for a VA audio 
examination to determine the nature and 
etiology of any currently diagnosed 
tinnitus or right ear hearing loss 
disorder.  The Veteran's claims file and a 
copy of this remand should be made 
available to the examiner for review.  All 
necessary studies and tests must be 
conducted. 

The examiner is then requested to:
(a)  Opine whether the Veteran's currently 
diagnosed right ear sensorineural hearing 
loss was at least as likely as not incurred 
during active duty military service. 

To this end, the examiner is advised that 
the Board has factually determined, as 
described above, that the history of bomb 
blast exposure in October 1966 as reported 
by the Veteran for the cause of an in-
service perforated left eardrum is not 
supported by the contemporaneous medical 
evidence within the claims file, and should 
not be considered further.  Other credible 
lay statements of in-service noise 
exposure, if any,  may still be considered 
in rendering the medical opinion requested.  

(b)  Clearly identify whether the symptoms 
reported by the Veteran result in a current 
diagnosis of tinnitus.  If so, please opine 
as to whether tinnitus was at least as 
likely as not incurred or aggravated by 
active military service.  

(c)  The examiner is also asked to opine 
whether right ear hearing loss and/or 
tinnitus has at least as likely as not been 
aggravated by or worsened as a result of 
the Veteran's service-connected left ear 
hearing loss, or the in-service etiological 
factors of repeated left ear problems as 
asserted by the Veteran. (In essence, the 
Veteran asserts in hearing testimony that 
his left ear infections spread to his right 
ear which then caused hearing loss, 
although the file does not appear to 
contain medical confirmation of such.) 

 An adequate supporting rationale must be 
provided for each opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are unable 
to reach an opinion because there are 
insufficient facts or data within the 
claims file to facilitate a more conclusive 
opinion, please identify the relevant 
testing, specialist's opinion, or other 
information required in order to resolve 
the need for speculation. 

7.   The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed above.  
If further action is required, it should be 
undertaken prior to further claims 
adjudication.  

8.  Thereafter, readjudicate the issues on 
appeal, to include a secondary theory of 
entitlement under 38 C.F.R. § 3.310.  If 
the determinations remain unfavorable to 
the Veteran, he and his representative must 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The Veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



